Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 20, 2005, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Substantial evidence supports the decision of the Unemployment Insurance Appeal Board ruling that claimant voluntarily left her employment as a customer service representative without good cause. The record establishes that claimant did not return to work following her disability and maternity leave because she could not find childcare for her children. Although the employer had sent a letter to claimant in May 2004 shortly after her child was born which provided a telephone number for a child-care referral service to assist in finding a child-care provider, claimant admitted that she never contacted the referral service. Furthermore, claimant testified that she was available to return to work in October 2004. She failed, however, to respond to the employer’s letter notifying her that she would be deemed to have resigned from her job unless she returned to work or contacted her employer by November 19, 2004. In view of the foregoing, and given the length of her leave from January 2004 through November 2004 and the fact that she secured *894childcare shortly after her discharge, we find no reason to disturb the.Board’s decision that claimant failed to take reasonable steps to protect her employment (see Matter of Wilson [Suffolk County Water Auth.—Commissioner of Labor], 308 AD2d 673 [2003]; Matter of Wilder [Commissioner of Labor], 271 AD2d 789 [2000]; Matter of Vitale [Commissioner of Labor], 263 AD2d 758 [1999]).
Cardona, EJ., Crew III, Feters, Spain and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.